Motion by plaintiff Steinhardt to amend the remittitur granted, return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of .the United States, viz.: Whether the holding that the plaintiff’s causes of action accrued and the Statutes of Limitations commenced when the employment-related exposure to asbestos particles occurred deprived plaintiff of due process of law.
On the court’s own motion, in Rosenberg et al., return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the holding that the plaintiffs’ causes of action accrued and the Statutes of Limitations commenced when the employment-related exposure to asbestos particles occurred deprived plaintiffs of due process of law. [See 54 NY2d 1008.]